On May 9, 1996, it was the judgment of this Court that the defendant be incarcerated at the Montana State Prison for a period of five (5) years. This term of incarceration is to be served consecutive to the March 17,1994, and August 11,1994, sentences imposed upon him in Butte-Silver Bow and Deer Lodge Counties. Should the defendant be granted parole, he must comply with the conditions of his release from custody as stated in the May 9,1996 judgment. Finally, the defendant is to be given credit for one hundred sixty-five (165) days served in the Flathead County Detention Center pending final disposition in this matter.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence *89imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the-District Court is inadequate or excessive.
DATED this 16th day of September, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Ronald C. Markovich for representing himself in this matter.